DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-17 of U.S. Patent No.11108072. Although the claims at issue are not identical, they are not patentably distinct from each other because both US Patent 11108072 and present invention discloses a solid oxide fuel cell (SOFC) unit cell comprising: an anode and a cathode in a cell chamber and configured for electro-chemical energy generation while operating at an SOFC unit cell operating temperature; a substantially solid volume providing a thermally conductive pathway extending from boundary surfaces of the cell chamber; and wherein the substantially solid volume comprises and one or more materials having a coefficient of thermal conductivity of 100 W/mK or more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 18-26,33-37 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Palumbo et al. (US20160099476).
As to claim 18, Palumbo et al. discloses a solid oxide fuel cell (SOFC) unit cell comprising: an anode and a cathode in a cell chamber and configured for electro-chemical energy generation while operating at an SOFC unit cell operating temperature; a substantially solid volume providing a thermally conductive pathway extending from boundary surfaces of the cell chamber; and wherein the substantially solid volume comprises and one or more materials having a coefficient of thermal conductivity of 100 W/mK or more (figure 1 number 155,150, figure 3 number 2160 and paragraph 0019).
As to claim 19, Palumbo et al. discloses wherein a thermal mass of the substantially solid volume is formed to maintain the substantially solid volume at a substantially constant temperature that is less than the operating temperature of the SOFC unit cell (paragraph 0019).
As to claim 20, Palumbo et al. discloses wherein a thermal mass of the substantially solid volume is formed to maintain a temperature of the substantially solid volume at 1000 degrees C or less over an operating temperature range of the SOFC unit cell of 500 to 1200 degrees C (paragraph 0019).

As to claim 21, Palumbo et al. discloses wherein the substantially solid volume comprises copper having a coefficient of thermal conductivity of 200 W/mK or more (paragraph 0019).
As to claim 22, Palumbo et al. discloses wherein the substantially solid volume comprises aluminum having a coefficient of thermal conductivity of 165 W/mK or more (paragraph 0019).
As to claim 23, Palumbo et al. discloses comprising a planar solid electrolyte layer sandwiched between a planar solid anode electrode layer and a planar solid cathode electrode layer (figure 1 number 145).
As to claim 24, Palumbo et al. discloses wherein the planar solid electrolyte layer sandwiched between the planar solid anode electrode layer and the planar solid cathode electrode layer is compliantly supported inside a unit cell (figure 1 number 145).
As to claim 25, Palumbo et al. discloses wherein the cell chamber comprises: an anode gas feed chamber (figure 3); a cathode gas feed chamber (figure 4); an anode gas inlet channel extending from an anode gas manifold for delivering an anode gas flow into the anode gas feed chamber (figure 3 number 2025); a cathode gas inlet channel extending from a cathode gas manifold for delivering a cathode gas flow into the cathode gas feed chamber (figure 4 number 2200); an anode gas outlet passageway extending from the anode gas feed chamber to an exhaust gas manifold for removing the flow of anode gas from the anode gas feed chamber (figure 3 number 2025); a cathode gas outlet passageway extending from the cathode gas feed chamber to the exhaust gas manifold for removing the flow of cathode gas from the anode gas feed chamber (figure 4 number 2220); and wherein each of the anode gas inlet channel, the anode gas manifold, the anode gas outlet passageway, the cathode gas inlet channel, the cathode gas manifold, the cathode gas outlet passageway and the exhaust gas manifold pass through the substantially solid volume (figure 3,4 number 2160).
As to claim 26, Palumbo et al. discloses further comprising an exhaust gas combustion chamber formed within the substantially solid volume for combusting a mixture of exhaust gases exiting from the cathode gas feed chamber and exhaust gases exiting from an anode gas feed chamber (figure 1 number 180).
As to claim 33, Palumbo et al. discloses wherein the substantially solid volume extending from boundary surfaces of the cell chamber completely encloses the cell chamber (figure 3 number 2160).
As to claim 34, Palumbo et al. discloses method comprising: providing a Solid Oxide Fuel Cell (SOFC) unit cell inside a cell chamber, wherein the SOFC unit cell includes a solid electrolyte layer sandwiched between an anode layer and a cathode layer configured for electro-chemical energy generation while operating at an SOFC operating temperature; providing a substantially solid volume to facilitate a thermally conductive pathway extending from boundary surfaces of the cell chamber; and forming the substantially solid volume from a material having a coefficient of thermal conductivity of 100 W/mK or more (figure 1 number 115,150, figure 3 number 2160).
As to claim 35, Palumbo et al. discloses further comprising forming the substantially solid volume with a thermal mass configured to maintain the substantially solid volume at 1000 degrees C or less over an operating temperature range of the SOFC unit cell of 500 to 1200 degrees C (paragraph 0019).
As to claim 36, Palumbo et al. discloses wherein the material of the substantially solid volume comprises one or more of copper, molybdenum, aluminum and nickel (paragraph 0019).
As to claim 37, Palumbo et al. discloses wherein the material of the substantially solid volume has a coefficient of thermal conductivity of 165 W/mK or more (paragraph 0019).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al. (US20160099476) in view of Gregorski (US20090142639).
	Palumbo et al. discloses the SOFC unit cell described above. Palumbo et al. fail to disclose further comprising: a first element to seal a perimeter edge of the anode gas feed chamber; and a second element to seal a perimeter edge of the cathode gas feed chamber and wherein each of the first and second seal elements comprises a compliant loose fiber matrix having a modulus of elasticity of 0.3 MPa or less.
	Gregorski teaches a flexible fiber seal for the purpose of minimizing thermal mechanical stress on the ceramic electrolyte sheet and the frame (paragraph 0053).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide a first element to seal a perimeter edge of the anode gas feed chamber; and a second element to seal a perimeter edge of the cathode gas feed chamber and wherein each of the first and second seal elements comprises a compliant loose fiber matrix having a modulus of elasticity of 0.3 MPa or less in order to minimize thermal mechanical stress on the perimeter edge of the anode or cathode gas feed chamber. 
3.	Claim(s) 29,31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al. (US20160099476) in view of Devoe et al. (US20150249256).
	Palumbo et al. discloses the SOFC unit cell described above. Palumbo et al. fail to disclose a first interconnect element disposed in the anode gas feed chamber and configured to provide a first thermally conductive pathway and a first electrically conductive pathway between the planar solid anode electrode layer and a surface of the substantially solid volume opposing the anode electrode layer; and a second interconnect element disposed in the cathode gas feed chamber and configured to provide a second thermally conductive pathway and a second electrically conductive pathway between the planar solid cathode electrode layer and a surface of the substantially solid volume opposing the cathode electrode layer and wherein at least one of the first and second interconnect elements each comprises an element formed from a metal plate to include a base portion and a plurality of tab portions extending from the base portion.
	Devoe et al. teaches a first interconnect element disposed in the anode gas feed chamber and configured to provide a first thermally conductive pathway and a first electrically conductive pathway between the planar solid anode electrode layer and a surface of the substantially solid volume opposing the anode electrode layer; and a second interconnect element disposed in the cathode gas feed chamber and configured to provide a second thermally conductive pathway and a second electrically conductive pathway between the planar solid cathode electrode layer and a surface of the substantially solid volume opposing the cathode electrode layer and wherein at least one of the first and second interconnect elements each comprises an element formed from a metal plate to include a base portion and a plurality of tab portions extending from the base portion for the purpose of making a series connection between adjacent active cells and minimizing the material used for electrical connection (paragraph 0063).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Palumbo et al. with a first interconnect element disposed in the anode gas feed chamber and configured to provide a first thermally conductive pathway and a first electrically conductive pathway between the planar solid anode electrode layer and a surface of the substantially solid volume opposing the anode electrode layer; and a second interconnect element disposed in the cathode gas feed chamber and configured to provide a second thermally conductive pathway and a second electrically conductive pathway between the planar solid cathode electrode layer and a surface of the substantially solid volume opposing the cathode electrode layer and wherein at least one of the first and second interconnect elements each comprises an element formed from a metal plate to include a base portion and a plurality of tab portions extending from the base portion for the purpose of making a series connection between adjacent active cells and minimizing the material used for electrical connection (paragraph 0063).
As to claim 32, Palumbo et al. discloses a configuration comprising a plurality of the SOFC unit cells of claim 29 arranged adjacent to each other wherein the substantially solid volume of each SOFC unit cell provides a thermally conductive pathway extending between the plurality SOFC unit cells that are adjacent to each other (figure 3 number 2085,2160).

3.	Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al. (US20160099476) in view of Haltiner Jr. (US7001682).
Palumbo et al. discloses the SOFC unit cell described above. Palumbo et al. fail to disclose wherein the first and second interconnect elements are substantially identical, and each comprises a porous mesh or foam. Haltiner Jr. teaches wherein the first and second interconnect elements are substantially identical, and each comprises a porous mesh or foam for the purpose of providing gas permeable material (col.1 line 60-65).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Palumbo et al. with wherein the first and second interconnect elements are substantially identical, and each comprises a porous mesh or foam for the purpose of providing gas permeable material (col.1 line 60-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724